Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-17-00577-CV

                     IN THE INTEREST OF L.T. and K.T., Children

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-02227
               Honorable Charles E. Montemayor, Associate Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED January 17, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice